Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 refers to “the network device,” where such terminology lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 15, the instant claim includes alternatives, where the last three lines refer to “or the configuration information.”  With the indentation and punctuation, it is not completely clear if the alternative is an alternative to the” third receiving unit configured to receive configuration information” or an alternative to “the configuration information configuring that the terminal 
With regard to claim 17, the instant claim is indefinite for the same reason as claim 15.  Additionally, claim 17 includes a third section of “or transmit first indication information,” where, as presented, it would appear that the apparatus would comprise one of the three sections of text.  As with claim 15, Applicant should amend the claim to at least reformat the claim to clarify each set of alternatives.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, and 14-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2017/0127397 (Hahn).
With regard to claim 1, Hahn discloses a service reception or transmission apparatus, comprising: a processing unit configured to perform reception or transmission of a low-latency service within a measurement gap when a time duration for performing reception or transmission of the low-latency service is overlapped with the measurement gap (Hahn: Abstract.  Control information can be received that allows for the transmitting and receiving of data for a service that has requirements of low latency/high reliability during a measurement gap.).  

With regard to claim 2, Hahn discloses that the measurement gap is contained in a set predetermined time period, and the processing unit performs reception or transmission of the low-latency service within the predetermined time period (Hahn: Abstract and paragraph [0337].  The measurement gap was previously configured.).  

With regard to claim 3, Hahn discloses that the apparatus further comprises: a setting unit configured to set the predetermined time period when a low-latency service is received or transmitted in advance (Hahn: Abstract and paragraph [0337].  The measurement time period can be set or altered as needed in advance.).  

With regard to claim 4, Hahn discloses that the processing unit is further configured to perform measurement within a measurement gap after the predetermined time period when no low-latency service is received within the predetermined time period or no low-latency service is transmitted within the predetermined time period. (Hahn: Abstract and Figure 9.  The measurement gaps occur periodically, thus whether the service is received or not (thus satisfying the when no low-latency service is received condition as well as when a low-latency service is received condition), a measurement will occur again after the predetermined time period, even if it is simply the next measurement gap.).

With regard to claim 6, Hahn discloses that the processing unit transmits the low-latency service and/or information on the low-latency service within the measurement gap (Hahn: Abstract).  

With regard to claim 7, Hahn discloses that the apparatus further comprises: a first receiving unit configured to receive first indication information transmitted by a network device, the first indication information indicating information on the measurement gap for performing the reception or 

With regard to claim 8, Hahn discloses that the first indication information is carried by a downlink control channel or medium access control signaling or radio resource control signaling (Hahn: Paragraph [0094].  It is noted that any channel utilized to receive control information, such as the indication information, would constitute a downlink control channel, as claimed (as opposed to the sender of such information, from which perspective would be an uplink channel).).  



With regard to claim 9, Hahn discloses that the information on the measurement gap comprises information on a number and/or a position of the measurement gap for performing the reception or transmission of the low-latency service (Hahn: Abstract and paragraph [0342]).  

With regard to claim 10, Hahn discloses that the apparatus further comprises: a determining unit configured to determine whether a predetermined condition related to a change of service quality is satisfied; and when a determination result of the determining unit is that the predetermined condition related to a change of service quality is satisfied, the processing unit performs the reception or transmission of the low-latency service within the measurement gap (Hahn: Paragraphs [0341] to [0345] and paragraph [0019].  Service quality (including degradation of such quality) can be accounted for decisions.).  

With regard to claim 11, Hahn discloses that the predetermined condition comprises that service quality of a serving cell is higher than a first threshold, or service quality of a serving cell is higher than a second threshold, and service quality of a neighboring cell is lower than a third threshold, or service quality of a neighboring cell is lower than a fourth threshold, or service quality of a serving cell is higher than service quality of a neighboring cell, or service quality of a serving cell is higher than service quality of a neighboring cell by a fifth threshold (Hahn: Paragraphs [0341] to [0345] and paragraph [0019].  At least a quality level degradation, where when such a degradation is not occurring, the quality would be higher than some threshold that would cause a determination of the degradation of quality.).  

With regard to claim 12, Hahn discloses that the apparatus further comprises:  a second receiving unit configured to receive second indication information transmitted by the network device, the second indication information indicating the predetermined condition (Hahn: Paragraph [0019].  The quality is measured based on the link with the base station, where such measurement would be based on information received, where such information would be used to determine the degradation (and thus indicate the condition.).  

With regard to claim 14, Hahn discloses that when the terminal equipment has a grant configured by the network device, the grant overrides the measurement gap for performing the reception or transmission of the low-latency service (Hahn: Paragraph [0114] and Abstract.  Grants can be used when data is to be transmitted/received, where measurement gaps can be changed or otherwise made to overlap the reception or transmission.).  

With regard to claim 15, Hahn discloses the apparatus further comprises: a third receiving unit configured to receive configuration information transmitted by the network device, the configuration 
With regard to claim 16, Hahn discloses that in performing the reception or transmission of the low-latency service within the measurement gap, the processing unit does not perform measurement (Hahn: Paragraph [0030].  The measurement gap can be skipped (thus providing that the measurement is not performed).).

With regard to claims 17-19, the instant claims are similar to claims 15 (and 1, from which claim 15 depends), 12, and 6, and are rejected for similar reasons.

With regard to claim 20, Hahn discloses a terminal equipment, the terminal equipment comprising the service reception or transmission apparatus as claimed in claim 1 (Hahn: Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn.
With regard to claim 5, Hahn fails to disclose, but Official Notice is taken that it would have been well-known in the art to have the setting unit sets the predetermined time period by starting a timer (More specifically, when setting a time period, it was well-known to utilize a timer (e.g. Hahn provides the user of a contention resolution timer (Hahn: Paragraph [0119]).).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to set the time period by starting a timer to provide a known (and broadly recited) way to track when the predetermined time period should start and/or end.  

With regard to claim 13, Hahn discloses that when the time duration for performing reception or transmission of the low-latency service being overlapped with the measurement gap comprises there existing a low-latency service to be transmitted after measurement has been performed within the measurement gap, the processing unit is further configured to turn back to a serving cell, proceed with performing transmission of low-latency services within the measurement gap (Hahn: Figure 10.  A short measurement gap can be configured, where the service can be provided in the second section after the short measurement gap.).
Hahn fails to disclose expressly, but Official Notice is taken that it would have been well-known in the art at the time of filing to receive acknowledgement of the low-latency service transmitted by the network device (more specifically, for transmissions, it was well-known in the art to receive some form 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444